EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley Pulfer (Reg. No. 76,943) on 08/04/2021.

The application has been amended as follows: 

Claim 8 is amended.
In Claim 8 line 21, delete “.” and add --,wherein for each liquid crystal diffraction unit, the following equation satisfies: 
                   
    PNG
    media_image1.png
    39
    113
    media_image1.png
    Greyscale

wherein Z1 is a distance between a plane of the second electrode and a focusing position of light after passing through the liquid crystal diffraction unit; Aj is a distance between a central position of the liquid crystal diffraction unit and a distal-most end of the jth group of second strip sub-electrodes from the central position, wherein j is a positive integer; and λ is a wavelength of light incident on the liquid crystal diffraction unit.--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Zhang (US 2014/0055716), of record, discloses a liquid crystal display panel (see Fig. 1 and Paragraph [0031] identifying “Second Embodiment”), comprising: a first substrate (200) and a second substrate (100) arranged oppositely, and a plurality of liquid crystal diffraction units (see each liquid crystal-lens defined in the second electrode region 201a between the first electrode region 201b; see [0028] describing the focal-lengths therein are modulated) arranged in a same layer between the first substrate and the second substrate (Fig. 1), each liquid crystal diffraction unit comprising: a first electrode (201), a second electrode (101), and liquid crystal (300) sandwiched between the first electrode and the second electrode, wherein each liquid crystal diffraction unit is configured to change a deflection direction of light passing through each liquid crystal diffraction unit in case that voltages are applied to the first electrode and the second electrode (Fig. 1 and [0026]-[0027] teaching the liquid-crystal-lens comprising 201, 101 and 300, makes light converge as it passes through the liquid crystal cell based on voltages applied thereto).
The prior art of Kim (US 2008/0218459), of record, discloses a liquid crystal diffraction unit (see Fig. 21 where the diffraction unit comprises the first electrode 56, the second electrodes 74 and 76, and the liquid crystal 48), a second electrode comprising at least one strip sub-electrode (74 and 76 in Fig. 18; [0037]-[0041], [0108]).
However, the prior art, taken along or in combination, fails to teach or disclose, in light of the specifications “for each liquid crystal diffraction unit, the following equation satisfies: 
                   
    PNG
    media_image1.png
    39
    113
    media_image1.png
    Greyscale

j is a distance between a central position of the liquid crystal diffraction unit and a distal-most end of the jth group of second strip sub-electrodes from the central position, wherein j is a positive integer; and λ is a wavelength of light incident on the liquid crystal diffraction unit”. 
The examiner further considered Heor (US 2005/0276205) and Takane (US 8891034). Heor teaches diffraction unit and the relationship between a wavelength of an incident laser beam and an interval of the diffraction grating ([0039]-[0044]). Takane teaches the relationship among a wavelength of the light beam, a focal length, a number of the band-shaped pattern electrodes and an outermost peripheral radius (Column 4). However, Heor and Takane applied along or in combination fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2-3 and 5-7 are allowed by virtue of their dependence on claim 1.
Regarding claim 8, Hisatake (US 5699135) discloses a driving method (Figs. 12-16; see at least column 2 line 62 – column 3 line 4) for a liquid crystal display panel (Fig. 12; column 8 lines 9-11), the liquid crystal display panel comprising: a first substrate (11) and a second substrate (12) arranged oppositely, and a plurality of liquid crystal diffraction units (the modulation region A) arranged in a same layer between the first substrate and the second substrate, each liquid crystal diffraction unit comprising: a first electrode (13), a second electrode (14) comprising at least one strip sub-electrode (column 21 lines 21-22), and liquid crystal (5) sandwiched between the first electrode and the second electrode, wherein each liquid crystal diffraction unit is configured to change a deflection direction of light passing through each 
However, the prior art, taken along or in combination, fails to teach or disclose, in light of the specifications “for each liquid crystal diffraction unit, the following equation satisfies: 
                   
    PNG
    media_image1.png
    39
    113
    media_image1.png
    Greyscale

wherein Z1 is a distance between a plane of the second electrode and a focusing position of light after passing through the liquid crystal diffraction unit; Aj is a distance between a central position of the liquid crystal diffraction unit and a distal-most end of the jth group of second strip sub-electrodes from the central position, wherein j is a positive integer; and λ is a wavelength of light incident on the liquid crystal diffraction unit”. 
The examiner further considered Heor (US 2005/0276205) and Takane (US 8891034). Heor teaches diffraction unit and the relationship between a wavelength of an incident laser beam and an interval of the diffraction grating ([0039]-[0044]). Takane teaches the relationship 
Dependent claims 9, 13-15 and 17-19 are allowed by virtue of their dependence on claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/EDMOND C LAU/Primary Examiner, Art Unit 2871